DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on January 14, 2022.  Claim(s) 1-24 is/are currently pending in the instant application.  The application claims benefit to provisional application 62/513,547 and filing date June 1, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the applicants amendments to claims 1, 5, 13, and 17 in the response filed on 01/14/2022.  No claims have been canceled at this time. 

Allowable Subject Matter
Claims 1-24 are allowed.  The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “an optimizer configured to generate an output data structure including one or more legal market solutions ranked by a fitness value, 
each legal market solution having a market combination assigned to each cell of the target cellular data structure whereby: 
each cell that is not in the feasible cellular data structure is assigned a market combination including no stores and 
each cell that is in the feasible cellular data structure is assigned a market combination that is in the set of viable market combinations for the feasible cell, and 
the fitness value being based on the sum of the first objective value of each market combination in the market solution or a second objective value of each market combination, and the impact values for each pair of market combinations in the solution, 
wherein generation of the output data structure comprises: 
modifying a population of one or more randomly generated legal market solutions by applying one or more initial population constraints, 
seeding a genetic algorithm with the population, 
iterating the genetic algorithm by modifying the population based on the fitness value of each of the one or more legal market solutions of the population, 
adding the legal market solutions with the highest fitness value to the output, wherein iteration of the genetic algorithm is stopped upon reaching a stopping condition, the stopping condition including a stalling threshold or a maximum number of iterations based on the one or more initial population constraints, and 
updating the one or more initial population constraints based on the stopping condition reached.”, nor would it have been obvious to one of skill in the art to do so.
Claims 2-12 are also allowed as being dependent on claim 1. 
Claims 144-24 are also allowed as being dependent on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 1/14/2022, with respect to the rejection under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claims 1-24 has been withdrawn in view of the claim amendments and corresponding arguments.  The Applicants amendments have successfully integrated into a practical application by applying the judicial exception in a meaningful way beyond generally linking the use of the exception.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        January 28, 2022